    Case 6:21-cv-00003 Document 72-2 Filed on 02/09/21 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 VICTORIA DIVISION
                                                            )
STATE OF TEXAS,                                             )
       Plaintiff,                                           )
                                                            )
               v.                                           )
                                                                   Case No. 6:21-cv-0003-DBT
UNITED STATES OF AMERICA, et al.,                           )
                                                            )
       Defendants,                                          )
FIEL Houston, et al.,                                       )
                                                            )
       Defendants-Intervenors,                              )

                                       [PROPOSED] ORDER

       On considering the unopposed motion of Immigration Reform Law Institute for leave to

file a memorandum of law as amicus curiae in support of plaintiff’s motion for a preliminary

injunction, the memorandum of law submitted therewith, and the lack of any opposition thereto,

the Court holds that the motion should be granted. For the foregoing reasons, it is hereby

       ORDERED that the Motion for Leave to File is GRANTED; and it is

       FURTHER ORDERED that the Clerk is directed to file the Memorandum of Law

submitted with the Motion for Leave to File.

Dated: ______________________, 2021


                                               UNITED STATES DISTRICT JUDGE




                                                 1
